Citation Nr: 1436279	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities including hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Los Angeles, California.  

A review of the claims file reveals that evidence has been added since the January 2010 statement of the case.  The Veteran waived RO consideration of any additional evidence received by the Board in the June 2014 informal hearing presentation.  See 38 C.F.R. § 20.1304 (2013).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     


FINDING OF FACT

The evidence supports a finding that the Veteran currently has erectile dysfunction as a result of his service-connected disabilities to include service-connected hypertension.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303; 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has erectile dysfunction as a side effect of medication he takes for his service-connected hypertension.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the Veteran is service-connected for hypertension and a thoracolumbar spine disability, among other disabilities.  A March 2009 VA examination diagnosed the Veteran with erectile dysfunction.  The Veteran reported he was unable to achieve or maintain an erection.  He reported taking oral medication and use of a pump, but these treatment options did not help with his sexual functioning.  The Board finds that the Veteran has a current disability of erectile dysfunction.  

With respect to whether the Veteran's current erectile dysfunction is related to or aggravated by his service-connected disabilities, to include hypertension, the Board notes that an October 2007 VA examination reported that the Veteran's erectile dysfunction was partially related to his family situation in that he was going through a divorce at that time.  However, the examiner does not address whether the Veteran's service-connected disabilities contributed to or aggravated his erectile dysfunction.  Furthermore, no rationale is provided for the VA examiner's findings.  Thus, the Board finds that the October 2007 does not contain sufficient rationale and is therefore afforded little probative weight.  

The Board notes that the March 2009 VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was secondary to his hypertension or antihypertensive medication.  The examiner explained that this was because the Veteran was in his mid to late 40s and that erectile dysfunction is present in almost half of men above 50.  He further noted that the Veteran had an abnormal prostate examination with enlargement, which could also contribute to the erectile dysfunction.  As noted by the Veteran in a January 2010 statement, the VA examiner notes that erectile dysfunction affects men over 50, but the Veteran was only 44 years old when he filed his claim and was 47 years old at the time of the examination.  Thus, it is unclear how the cited statistic relates to the Veteran.  Furthermore, while the VA examiner noted other common causes of erectile dysfunction, he did not address whether the Veteran's service-connected hypertension aggravated or contributed to the Veteran's erectile dysfunction and instead only addressed whether his erectile dysfunction was related to his service-connected hypertension.  The only rationale provided involved the possible contribution of other factors to the Veteran's erectile dysfunction.  Thus, the Board finds that the March 2009 VA examiner failed to provide sufficient rationale, and his opinion is afforded little probative weight.  

Additionally, a July 2011 VA treatment record noted the Veteran's history of hypertension since 2005 for which he was taking medication, hyperlipidemia since 2005, diabetes mellitus, as well as a bulging disc at L3-4 with chronic pain.  The physician noted that all of these conditions are causative factors for erectile dysfunction and are most likely the cause of the Veteran's erectile dysfunction.  The Board affords this VA treatment record more probative weight, as review of the Veteran's medical history was conducted and the physician considered the Veteran's service-connected disabilities as factors contributing to his erectile dysfunction.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise in establishing that the Veteran's erectile dysfunction is related to or caused by his service-connected disabilities, to include hypertension.  As such, all reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  VA's notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.  



ORDER

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities including hypertension is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


